Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
This action is responsive to the CON application No. 17/339,171 filed on June 04, 2021.

Information Disclosure Statement
3.	Acknowledgement is made of Applicant’s Information Disclosure Statement (IDS) form PTO-1449. These IDS has been considered.

Specification
4.	The title of the invention is not descriptive. A new title is required that is clearly indicative of the invention to which the claims are directed.
	The suggested title of the invention recited as “Method for Manufacturing Semiconductor Device Including Fin Structure With Different Layers”.

Claim Rejections - 35 USC § 112
5.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


6.	Claims 3-4 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 3 recites “wherein he first portion is formed above the second portion”, and 
Claim 4 recites “wherein the second portion is formed above the first portion”, wherein both of the claims 3-4 depend on claim 1, but ‘first portion and second portion of the source/drain structure’ have been recited in claim 2 instead of the claim 1, therefore, it creates indefiniteness. In addition, when both claims 3, 4 depend on claim 1, how the first portion and the second portion both be located (i.e. above) opposite to each other, per claim 3 and claim 4. Therefore, it has been suggested to clarify or rephrase the claims 3, 4 to avoid ambiguity.

Claim Rejections - 35 USC § 102
7.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
8.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

9.	Claims 1-12, 14 are rejected under 35 U.S.C. 102(a)(1)/ (a)(2) as¶ being anticipated by Tak et al. (2017/0110554 A1).
Regarding independent claim 1, Tak et al. teaches a method for manufacturing a semiconductor structure, comprising (Figs. 5-26):
forming a fin structure (see annotated figure below, Fig. 10B) over a substrate (102, para [0135]);

    PNG
    media_image1.png
    404
    421
    media_image1.png
    Greyscale

forming a dummy gate structure (DGS, Fig. 11B, para [0149]) across the fin structure;
forming a spacer layer (138, see Fig. 19) on a sidewall of the fin structure at a source/drain region (162A, para [0186]);
removing (see Fig. 20) at least a portion (upper portion) of the spacer layer (138) to enlarge the source/drain region; and
forming a source/drain structure (162) in the source/drain region (162A).
Regarding claim 2, Tak et al. teaches wherein (Fig. 26), a first portion (162B) of the source/drain structure (162) is wider than a second portion (162A) of the source/drain structure (162).
Regarding claim 3, Tak et al. teaches wherein (Fig. 26), a first portion (162B) is formed above a second portion (162A).
Regarding claim 4, Tak et al. teaches wherein (Fig. 26), the second portion (162B) is formed above the first portion (162A).  
Regarding claim 5, Tak et al. teaches wherein (Fig. 11B), the fin structure (see figure in claim 1) comprises alternately stacked semiconductor material layers (NS, para [0135]) and sacrificial layers (106S, para [0135])  
Regarding claim 6, Tak et al. teaches wherein (Fig. 11B), further comprising: 
removing (see Fig. 22) the dummy gate structure (D152/D154); 
removing (para [0158]) the sacrificial layers (106S); and 
forming a gate structure (150, see Fig. 25, para [0197]) wrapping around the semiconductor material layers (N1, N2, N3).
Regarding claim 7, Tak et al. teaches wherein (Fig. 11B), the spacer layer comprises two material layers (138, 136 or 134).  

Regarding claim 8, Tak et al. teaches wherein (Figs. 25-26), at least one (138) of the two material layers of the spacer layer is removed (138 is removed from upper surface of 162A, see Fig. 25 vs. Fig. 26) before forming the source/drain structure (162: 162B).
Regarding independent claim 9, Tak et al. teaches a method for manufacturing a semiconductor structure, comprising (Figs. 5-26): 
forming a fin structure (FA, see Fig. 10B) over a substrate (102, para [0135]), wherein the fin structure (FA) comprises alternately stacked semiconductor material layers (NS, para [0136]) and sacrificial layers (106S, para [0136]); 
forming a dummy gate structure (DGS, see Fig. 11B, para [0149]) across the fin structure (FA); 
forming a first spacer (138, Fig. 19) and a second spacer (136 or 134) on a sidewall of the fin structure (FA), wherein the first spacer (138) covers the second spacer (136 or 134); 
removing (see Fig. 26) the first spacer (138 is removed from upper surface of 162A, see Fig. 25 vs. Fig. 26) to form an opening; and
forming a source/drain structure (162, see Fig. 26) over the fin structure (FA), wherein a first portion of the source/drain structure (162B) extends into the opening.
Regarding claim 10, Tak et al. teaches wherein (Fig. 26), the source/drain structure (162) further comprises a second portion (162B) over the first portion (162A), and the first portion (162A) is wider than the second portion (162B).

Regarding claim 11, Tak et al. teaches wherein (Fig. 26), the source/drain structure (162) further comprises a third portion (106 underneath portion of 162A) below the first portion (162A), and the first portion (162A) is wider than the third portion (106).  
Regarding claim 12, Tak et al. teaches wherein (Fig. 26), further comprising:
forming isolation structure (114 STI layer, para [0143]) around the fin structure (FA), wherein the isolation structure (114) is lower than both the first spacer (138) and the second spacer (136 or 134).
Regarding claim 14, Tak et al. teaches wherein, further comprising: 
removing (see Fig. 22) the dummy gate structure (D152/D154); 
removing (para [0158]) the sacrificial layers (106S) to form gaps (106R, Fig. 14) between the semiconductor material layers (N1, N2, N3: NSS); and
forming a gate structure (150, see Fig. 25, para [0197]) in the gaps between the semiconductor material layers (N1, N2, N3).

Claim Rejections - 35 USC § 103
10.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
11.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

12.	This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

13.	The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
a. Determining the scope and contents of the prior art.
b. Ascertaining the differences between the prior art and the claims at issue.
c. Resolving the level of ordinary skill in the pertinent art.
d. Considering objective evidence present in the application indicating obviousness or non-obviousness.

14.	Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Tak et al. (2017/0110554 A1) as applied to claim 9 above, and further in view of Balakrishnan et al. (9,496,400 B1).
Regarding claim 13, Tak et al. teaches all of the limitations of claim 9 from which this claim depends.
Tak et al. is silent to explicitly disclose the first spacer and the second spacer are made of different materials.
Balakrishnan et al. teaches wherein (Fig. 5), the first spacer (28) and the second spacer (26) are made of different materials (col. 13, lines 32-44).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to apply the teaching as taught by Balakrishnan et al. and modify the material of the spacer of Tak et al., since both dielectric materials are suitable alternative for a spacer layer. Art recognized suitability for an intended purpose has been recognized to be motivation to combine. MPEP 2144.07. Further, using dielectric materials are known to improve thermal stability, good resistance, excellent mechanical properties.

15.	Claims 15-16, 20 are rejected under 35 U.S.C. 103 as being unpatentable over Tak et al. (2017/0110554 A1) in view of Balakrishnan et al. (9,496,400 B1).
Regarding independent claim 15, Tak et al. teaches a method for manufacturing a semiconductor structure, comprising (Figs. 5-26):
alternately stacking semiconductor material layers (NS) and sacrificial layers (106S) to form a semiconductor stack; 
patterning (see Figs. 6A-7A) the semiconductor stack to form a fin structure (FA, see Fig. 7A); 
forming a dummy gate structure (DGS, Fig. 11B) across the fin structure (FA); 
forming a first spacer (138) and a second spacer (136 or 134) on a sidewall of the fin structure at a source/drain region,
removing the first spacer (138) to form an opening (see Fig. 26 wherein 138 is removed and formed an opening in 162A) at the source/drain region (162A); and
forming a source/drain structure (162) at the source/drain region (162A) and in the opening (in the 162A).
Tak et al. is silent to explicitly disclose the first spacer and the second spacer are made of different materials.
Balakrishnan et al. teaches wherein (Fig. 5), the first spacer (28) and the second spacer (26) are made of different materials (col. 13, lines 32-44).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to apply the teaching as taught by Balakrishnan et al. and modify the material of the spacer of Tak et al., since both dielectric materials are suitable alternative for a spacer layer. Art recognized suitability for an intended purpose has been recognized to be motivation to combine. MPEP 2144.07. Further, using dielectric materials are known to improve thermal stability, good resistance, excellent mechanical properties.
Regarding claim 16, Tak et al. and Balakrishnan et al. teach all of the limitations of claim 15 from which this claim depends.
Tak et al. teaches wherein, further comprising: 
recessing (106S, see Fig. 13 vs. Figs. 14, 16A, 17) the fin structure to form a recess, wherein the source/drain structure (162A: 162) is formed in the recess (see figure below).

    PNG
    media_image2.png
    532
    525
    media_image2.png
    Greyscale

Regarding claim 20, Tak et al. and Balakrishnan et al. teach all of the limitations of claim 15 from which this claim depends.
Tak et al. teaches wherein, further comprising: 
removing (see Fig. 22) the dummy gate structure (D152/D154); 
removing (para [0158]) the sacrificial layers (106S) to expose (see Fig. 14) the semiconductor material layers (N1, N2, N3: NSS); and
forming a gate structure (150, see Fig. 25, para [0197]) around and covering the semiconductor material layers (N1, N2, N3).

16.	Claims 17-19 are rejected under 35 U.S.C. 103 as being unpatentable over Tak et al. (2017/0110554 A1) in view of Balakrishnan et al. (9,496,400 B1) as applied to claim 15 above, and further in view of Lu et al. (2013/0043464 A1).
Regarding claim 17, Tak et al. and Balakrishnan et al. teach all of the limitations of claim 15 from which this claim depends.
Tak et al. and Balakrishnan et al. are silent to explicitly disclose wherein the source/drain structure has a step-like shape sidewall.
Lu et al. teaches wherein (Fig. 5), the source or drain has a step-like shape sidewall (SW1 or SW2, see para [0065] ladder-shaped or step shaped sidewall).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to apply the teaching as taught by Balakrishnan et al. and modify the source/drain structure of Lu et al., and modify the combined source/drain structure of Tak et al. and Balakrishnan et al. in order to not having a tendency to be cracked (para [0065]).
Regarding claim 18, Tak et al. and Balakrishnan et al. teach all of the limitations of claim 17 from which this claim depends.
Tak et al. teaches wherein (Fig. 26), a first portion (162B) of the source/drain structure (162) is wider than a second portion (162A) of the source/drain structure (162).
Regarding claim 19, Tak et al. and Balakrishnan et al. teach all of the limitations of claim 18 from which this claim depends.
Tak et al. teaches wherein (Fig. 26), the first portion (162B) of the source/drain structure (162) is substantially level (see Fig. 26: horizontally levelled) with the opening (in the 162A).

Conclusion
17.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to DIDARUL A MAZUMDER whose telephone number is (571)272-8823. The examiner can normally be reached M-F 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
18.	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Allen Parker can be reached on 303-297-4722. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DIDARUL A MAZUMDER/Primary Examiner, Art Unit 2819